DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 01/30/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Marsteller (US 2,907,910). 
Regarding claim 1, Tsovilis discloses (see figures 1-27) a surge protection device (figures 1 and 2, parts 600 or 700) (paragraph [0001]; the present invention relates to surge protective devices), comprising: an impedance device (figures 1 and 2, parts R1 or R1+L1), a voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725), and a switching surge protector (figures 1 and 2, parts 610 or 710); wherein the impedance device  (figures 1 and 2, parts R1 or R1+L1) is connected in parallel with the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725); a parallel branch (figures 1 and 2, parts parallel branch generated by [R1 or R1+L1]  and [625 OR 725]) of the impedance device (figures 1 and 2, parts R1 or R1+L1) and the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725) is connected in series with the switching surge protector (figures 1 and 2, parts 610 or 710) to form a discharge channel of a lightning impulse current  (figures 1 and 2, parts 600 or 700); a series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]) of the impedance device (figures 1 and 2, parts R1 or R1+L1) and the switching surge protector (figures 1 and 2, parts 610 or 710) forms a discharge channel of a follow current  (figures 1 and 2, parts 600 or 700)(paragraphs [0077]-[0089]); the switching surge protector (figures 1 and 2, parts 610 or 710) comprises a gas discharge tube (figures 1 and 2, parts 610 or 710) (paragraph [0074]; a GDT [Gas Discharge Tube] 610).
Tsovilis does not expressly disclose a discharge gap; wherein the discharge gap comprises a graphite discharge gap, an insulating tube and two copper electrodes; wherein the graphite discharge gap comprises two graphite electrodes, and a polytetrafluoroethylene annular film arranged between the two graphite electrodes.
Marsteller teaches (see figures 1-6) the switching surge protector (figures 1) comprises a discharge gap (figures 1, part 1)(column 1; lines 15-20; invention relates to electrical discharge devices, and particularly to lightning arresters for protecting low voltage apparatus against voltage surges); wherein the discharge gap (figures 1, part 1) comprises a graphite discharge gap (figures 1 and 6, part a graphite discharge gap generated by two electrodes 2 and a polytetrafluoroethylene annular film 4)(column 3; lines 39-59; the discharge elements or electrodes are made of a suitable conductive material which will not short circuit or otherwise substantially deteriorate upon discharge of the device. I have found that a carbonaceous material such as graphite or graphitized carbon, or graphite or graphitized carbon having imbedded therein, either by impregnation or mixture, a latticework of a highly conductive material such as brass or silver, provide excellent electrode material. Graphitized carbon impregnated with silver in particular has been noted to make excellent electrode material. It is applicant's belief that, due to the high affinity of oxygen for silver at the fusion temperature and the subsequent release of the oxygen when the silver resolidifies, the consequent expansion of the gases resulting from the release of the oxygen aids in quenching the arc. It has been noted that such electrodes were cool to touch immediately after an arc discharge. I have also found that graphite and graphitized carbon provide a very stable material to act as the matrix for the imbedded latticework), an insulating tube (figures 1-3, part insulating tube 8)(column 5; lines 39 and 40; the cover member as herein illustrated is of an insulating material) and two copper electrodes (figure 1, part two copper electrodes 6)(column 4; lines 73-74; a washer 6 of a soft, cushioning, conductive material such, for example, as lead or copper); wherein the graphite discharge gap (figures 1 and 6, part a graphite discharge gap generated by two electrodes 2 and a polytetrafluoroethylene annular film 4) comprises two graphite electrodes (figures 1 and 6, part two electrodes 2), and a polytetrafluoroethylene annular film (figures 1 and 6, part a polytetrafluoroethylene annular film 4) arranged between the two graphite electrodes (figures 1 and 6, part two electrodes 2)(column 4; lines 10-20; the material for the washer 4 should also be soft so that under pressure when the two electrodes 2 are clamped together in the manner hereinafter described, the washer will conform to any minute surface irregularities of the electrode faces and be in intimate engagement therewith. The washer 4 should preferably be of a material which accepts the deposition of minute particles of vaporized metal for reasons hereinafter appearing. Of the insulating materials of this type available I have found that a washer made of "Teflon," a tetrafluorethylene material, is preferable for the intended use).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching surge protector of Tsovilis with the switching surge protector features as taught by Marsteller, because it provides more efficient and accurate protection to discharging successive voltage surges (column 1; lines 42-47). Furthermore, the Applicant presented multiples options for this switching surge protector as a gas discharge tube (presented by Tsovilis in figures 1 and 2, parts 610 or 710), a semiconductor discharge tube or a discharge gap (Specification; last sentence of page 3 and first sentence of page 4).
Regarding claim 2, Tsovilis and Marsteller teach everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) a thermal protector (figures 1 and 2, parts 605 OR 705) (paragraph [0074]; a thermal disconnector mechanism 605) connected to the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]), wherein the switching surge protector  (figures 1 and 2, parts 610 or 710) is located in the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]); and when a temperature reaches a preset temperature threshold (paragraph [0078]; the thermal disconnector mechanism 605 may be configured to disconnect the GDT 610 and current management circuit 620 from the first electrical terminal L in response to a temperature increase that may cause damage to the GDT 610 and/or current management circuit 620 or other components of an SPD that may incorporate the overvoltage protection circuit 600), the thermal protector acts to cut off (figures 1 and 2, parts 605 OR 705; cut-off) a connection with the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]), wherein the switching surge protector (figures 1 and 2, parts 610 or 710) is located in the series branch (figures 1 and 2, parts series branch generated by [R1 or R1+L1]  and [610 or 710]).
Regarding claim 3, Tsovilis and Marsteller teach everything claimed as applied above (see claim 2). Further, Tsovilis discloses (see figures 1-27) the thermal protector (figures 1 and 2, parts 605 OR 705) comprises a thermal disconnector (paragraph [0074]; a thermal disconnector mechanism 605). 
Regarding claim 5, Tsovilis and Marsteller teach everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) the impedance device (figures 1 and 2, parts R1 or R1+L1) comprises a resistor (figure 1, part R1) or a series branch formed by the resistor and an inductor (figure 2, part R1+L1).
Regarding claim 6, Tsovilis and Marsteller teach everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725) comprises a varistor (figures 1 and 2, parts 625 OR 725) (paragraph [0079]; a varistor 625).
Regarding claim 7, Tsovilis and Marsteller teach everything claimed as applied above (see claim 6). However, Tsovilis does not expressly disclose the graphite discharge gap further comprises an insulating ring sleeved on each graphite electrode of the two graphite electrodes; each of both ends of the insulating tube is provided with an internal thread; outer walls of the two copper electrodes are provided with external threads; and the graphite discharge gap is sleeved in the insulating tube, and the external threads of the two copper electrodes are screwed to the both ends of the insulating tube to implement an assembly.
Marsteller teaches (see figures 1-6) the graphite discharge gap (figures 1 and 6, part a graphite discharge gap generated by two electrodes 2 and a polytetrafluoroethylene annular film 4) further comprises an insulating ring sleeved (column 2; lines 55-70; the electrodes of my novel Lightning arrested are separated by a washer of insulating material clamped therebetween, the thickness of the washer determining the spacing between the electrodes) of the two graphite electrodes (figures 1 and 6, part two electrodes 2); each of both ends of the insulating tube  (figures 1-3, part insulating tube 8) is provided with an internal thread  (figures 1-3, part insulating tube 8; internal thread); outer walls of the two copper electrodes (figure 1, part two copper electrodes 6; the outer walls) are provided with external threads (figure 1, part two copper electrodes 6; external threads); and the graphite discharge gap (figures 1 and 6, part a graphite discharge gap generated by two electrodes 2 and a polytetrafluoroethylene annular film 4) is sleeved in the insulating tube (figures 1-3, part insulating tube 8), and the external threads of the two copper electrodes (figure 1, part two copper electrodes 6; external threads) are screwed to the both ends of the insulating tube to implement an assembly (figures 1-3, part insulating tube 8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching surge protector of Tsovilis with the switching surge protector features as taught by Marsteller, because it provides more efficient and accurate protection to discharging successive voltage surges (column 1; lines 42-47). Furthermore, the Applicant presented multiples options for this switching surge protector as a gas discharge tube (presented by Tsovilis in figures 1 and 2, parts 610 or 710), a semiconductor discharge tube or a discharge gap (Specification; last sentence of page 3 and first sentence of page 4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Marsteller (US 2,907,910), and further in view of Xianggui et al. (CN 105098748; based on English translation), hereinafter Xianggui.
Regarding claim 4, Tsovilis and Marsteller teach everything claimed as applied above (see claim 3). Further, Tsovilis discloses (see figures 1-27) the thermal protector (figures 1 and 2, parts 605 OR 705) comprises a thermal disconnector (paragraph [0074]; a thermal disconnector mechanism 605). However, Tsovilis does not expressly disclose the low-melting-point alloy disconnector comprises an elastic metal sheet, and one end of the elastic metal sheet is welded to the switching surge protector by a low- temperature alloy.
Xianggui teaches (see figures 1-9) the low-melting-point alloy disconnector (figure 1b, part 1) comprises an elastic metal sheet (paragraph [0046]; the thermal protection device 1 can be any thermal protection device or thermal release device commonly used in the art, such as a thermal fuse, a bimetal thermal circuit breaker, a mechanical thermal release mechanism, a low melting point alloy disconnect device, and the like), and one end of the elastic metal sheet (figure 1b, part 1; lower end) is welded to the switching surge protector (figure 1b, part 3) by a low- temperature alloy (figure 1b, part 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the thermal protector of Tsovilis with the low-melting-point alloy disconnector as taught by Xianggui, because it provides another efficient option to obtain temperature protection to the circuit.
Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Marsteller (US 2,907,910), and further in view of Fanqi (CN 206559037; based on English translation).
Regarding claim 8, Tsovilis and Marsteller teach everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) the switching surge protector (figures 1 and 2, parts 610 or 710) comprises discharge gap (figures 1 and 2, parts 610 or 710); the discharge gap (figures 1 and 2, parts 610 or 710) is connected to the voltage-limiting surge protector (figures 1 and 2, parts 625 OR 725). However, Tsovilis does not expressly disclose n discharge gaps and n-1 capacitors; the n discharge gaps are sequentially connected to the voltage-limiting surge protector; first ends of the n-1 capacitors are separately connected to an end of the voltage-limiting surge protector, and second ends of the n-1 capacitors are respectively connected to ends of a first discharge gap to an (n-1)th discharge gap of the n discharge gaps in a one-to-one correspondence; wherein n>2, and n is an integer.
Fanqi teaches (see figures 1-5) the switching surge protector (figure 1) comprises n discharge gaps (figure 1, part J1-J6; n=6)(Abstract; a surge protector's multistage clearance is trigger circuit device step by step, including the discharge mechanism of a N series connection formation N discharge gap J1, J2,. JN, and N >= 3, clearance parallel connection N -2 electric capacity C1 between two adjacent discharge mechanism) and n-1 capacitors (figure 1, part C1-C5; n - 1= 5); the n discharge gaps (figure 1, part J1-J6; n=6) are sequentially connected to the voltage-limiting surge protector (figure 1, part MOV); first ends of the n-1 capacitors (figure 1, part C1-C5; lower ends) are separately connected to an end of the voltage-limiting surge protector (figure 1, part MOV; right end), and second ends of the n-1 capacitors (figure 1, part C1-C5; upper ends) are respectively connected to ends of a first discharge gap to an (n-1)th discharge gap (figure 1, part J1-J6; n -1 =5) of the n discharge gaps (figure 1, part J1-J6; n=6) in a one-to-one correspondence; wherein n>2, and n is an integer (figure 1, part J1-J6; n=6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching surge protector of Tsovilis with the n discharge gaps and n-1 capacitors features as taught by Fanqi and obtain the switching surge protector comprises n discharge gaps and n-1 capacitors; the n discharge gaps are sequentially connected to the voltage-limiting surge protector; first ends of the n-1 capacitors are separately connected to an (Abstract).
Regarding claim 9, Tsovilis and Marsteller teach everything claimed as applied above (see claim 1). Further, Tsovilis discloses (see figures 1-27) a surge protection system (figure 5), comprising: m surge protection device (figures 1 and 2, parts 600 or 700) (figure 5, parts FS/S1-S3; m=3); wherein the m surge protection devices are connected (figures 1 and 2, parts 600 or 700) (figure 5, parts FS/S1-S3; m=3), and the switching surge protector  (figures 1 and 2, parts 610 or 710) in a first surge protection device (figures 1 and 2, parts 600 or 700) of the m surge 36protection devices (figures 1 and 2, parts 600 or 700) (figure 5, parts FS/S1-S3; m=3), respectively; wherein m>2, and m is an integer (figure 5, parts FS/S1-S3; m=3). However, Tsovilis does not expressly disclose m surge protection devices and m-1 capacitors; wherein the m surge protection devices are sequentially connected in series, and the m-1 capacitors are connected in parallel with the switching surge protectors in a first surge protection device to an (m-1)th surge protection device of the m surge 36protection devices, respectively; wherein m>2, and m is an integer.
Fanqi teaches (see figures 1-5) a surge protection system (figure 3), comprising: m surge protection devices (figure 3, parts MOV; m=6) and m-1 capacitors (figure 1, part C1-C5; m - 1= 5); wherein the m surge protection devices (figure 3, parts MOV; m=6) are sequentially connected in series (figure 3, parts MOV; m=6), and the m-1 capacitors (figure 1, part C1-C5; m - 1= 5) are connected in parallel with the switching surge protectors  (figure 1, part J1-J6)(Abstract; a surge protector's multistage clearance is trigger circuit device step by step, including the discharge mechanism of a N series connection formation N discharge gap J1, J2,. JN, and N >= 3, clearance parallel connection N -2 electric capacity C1 between two adjacent discharge mechanism) in a first surge protection device to an (m-1)th surge protection device (figure 3, parts MOV; m - 1= 5) of the m surge 36protection devices (figure 3, parts MOV; m=6), respectively; wherein m>2, and m is an integer (figure 3, parts MOV; m=6).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching surge protector of Tsovilis with the n discharge gaps and n-1 capacitors features as taught by Fanqi and obtain a surge protection system, comprising: m surge protection devices and m-1 capacitors; wherein the m surge protection devices are sequentially connected in series, and the m-1 capacitors are connected in parallel with the switching surge protectors in a first surge protection device to an (m-1)th surge protection device of the m surge 36protection devices, respectively; wherein m>2, and m is an integer, because it provides more efficient surge protection with more faster turn-on response (Abstract).
Regarding claim 10, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 11, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 5 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, Tsovilis, Marsteller and Fanqi teach everything claimed as applied above (see claim14). However, Tsovilis does not expressly disclose the graphite discharge gap further comprises an insulating ring sleeved on each graphite electrode of the two graphite electrodes; each of both ends of the insulating tube is provided with an internal thread; outer walls of the two copper electrodes are provided with external threads; and the graphite discharge gap is sleeved in the insulating tube, and the external threads of the two copper electrodes are screwed to the both ends of the insulating tube to implement an assembly.
Marsteller teaches (see figures 1-6) the graphite discharge gap (figures 1 and 6, part a graphite discharge gap generated by two electrodes 2 and a polytetrafluoroethylene annular film 4) further comprises an insulating ring sleeved (column 2; lines 55-70; the electrodes of my novel Lightning arrested are separated by a washer of insulating material clamped therebetween, the thickness of the washer determining the spacing between the electrodes) of the two graphite electrodes (figures 1 and 6, part two electrodes 2); each of both ends of the insulating tube  (figures 1-3, part insulating tube 8) is provided with an internal thread  (figures 1-3, part insulating tube 8; internal thread); outer walls of the two copper electrodes (figure 1, part two copper electrodes 6; the outer walls) are provided with external threads (figure 1, part two copper electrodes 6; external threads); and the graphite discharge gap (figures 1 and 6, part a graphite discharge gap generated by two electrodes 2 and a polytetrafluoroethylene annular film 4) is sleeved in the insulating tube (figures 1-3, part insulating tube 8), and the external threads of the two copper electrodes (figure 1, part two copper electrodes 6; external threads) are screwed to the both ends of the insulating tube to implement an assembly (figures 1-3, part insulating tube 8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the switching surge protector of Tsovilis with the switching surge protector features as taught by Marsteller, because it provides more efficient and accurate protection to discharging successive voltage surges (column 1; lines 42-47). Furthermore, the Applicant presented multiples options for this switching surge protector as a gas discharge tube (presented by Tsovilis in figures 1 and 2, parts 610 or 710), a semiconductor discharge tube or a discharge gap (Specification; last sentence of page 3 and first sentence of page 4).
Regarding claim 16, claim 8 has the same limitations, based on this is rejected for the same reasons.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsovilis et al. (US 2020/0036185), hereinafter Tsovilis, in view of Marsteller (US 2,907,910), and further in view of Fanqi (CN 206559037; based on English translation), and further in view of Xianggui et al. (CN 105098748; based on English translation), hereinafter Xianggui.
Regarding claim 12, Tsovilis, Marsteller and Fanqi teach everything claimed as applied above (see claim 11). Further, Tsovilis discloses (see figures 1-27) the thermal protector (figures 1 and 2, parts 605 OR 705) comprises a thermal disconnector (paragraph [0074]; a thermal disconnector mechanism 605). However, Tsovilis does not expressly disclose the low-melting-point alloy disconnector comprises an elastic metal sheet, and one end of the elastic metal sheet is welded to the switching surge protector by a low- temperature alloy.
Xianggui teaches (see figures 1-9) the low-melting-point alloy disconnector (figure 1b, part 1) comprises an elastic metal sheet (paragraph [0046]; the thermal protection device 1 can be any thermal protection device or thermal release device commonly used in the art, such as a thermal fuse, a bimetal thermal circuit breaker, a mechanical thermal release mechanism, a low melting point alloy disconnect device, and the like), and one end of the elastic metal sheet (figure 1b, part 1; lower end) is welded to the switching surge protector (figure 1b, part 3) by a low- temperature alloy (figure 1b, part 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the thermal protector of Tsovilis with the low-melting-point alloy disconnector as taught by Xianggui, because it provides another efficient option to obtain temperature protection to the circuit.
Response to Arguments
Applicant’s arguments, see pages 40-45, filed on 01/30/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

		/THIENVU V TRAN/                         Supervisory Patent Examiner, Art Unit 2839